DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 16-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2021.
Applicant's election with traverse of group II, claims 6-15, and species B, claims 1-20 in the reply filed on 12 July 2021 is acknowledged.  The traversal between groups I, II, and III is on the ground(s) that the inventions are inextricably intertwined and that there would be no undue search burden on the Examiner if the restriction were not required.  This is not persuasive because the inventions are distinct for the reasons set forth in the written election requirement, not the least of which is that each of the independent claims includes a scope and elements that differs from each of the other independent claims.  The traversal is also on the ground(s) that species A, B, and C are all shown in Figure 2A and are thus not mutually exclusive.  This is not found persuasive because the phrase “supported by” referring to what supports the torque rod signifies that 
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Grzlak on 29 July 2021.
The application has been amended as follows: 

In the Claims

Claims 1-5 have been canceled;
Claim 6 line 2, “operably” has been replaced by  --rotatably--  ;
Claim 6, line 2,  --about a rotation axis of the seat base frame--  has been inserted after “plate”;
Claim 6, line 5,  --about the rotation axis of the seat base frame--  has been inserted after “plate”;
Claim 6, line 9,  --member--  has been inserted after “latch”; and
Claims 16-20 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the latch member rotatably coupled to the seat base frame and the support plate, and the latch member configured for rotation about the same axis of rotation as the base frame, together with all the other details recited in independent claim 6.  These other details include that the retention member is fixedly coupled with the support plate such that the latch member selectively engages or releases the retention member.  Also, there is a linkage that includes a latch link and a rod link interconnecting the latch member and a torque rod.
The closest prior art discovered includes US 2015/0251569 to Kanai, which shows a similar latch member for releasing a seat bottom frame in order to allow it to fold up.  However, the latch member is not rotatably mounted on the same axis on which the seat bottom frame pivots.  
Another reference, US 2014/0306479 to Abe, which could be combined with the Kanai reference, but does not remedy that which Kanai lacks.  The Abe reference shows a linkage similar to the linkage of the present invention, and which has a similar purpose that could generally be applied to any of a variety of seating mechanisms in which the linkage turns a torque rod to release a locking mechanism on a second pivot axis remote from the primary pivot axis when a seat bottom rotatably mounted on the primary pivot axis is being unlocked.  For example, such a linkage is used to unlock an armrest or a backrest automatically when the seat bottom frame is unlocked to rotate.  This idea was present in several references discovered by the Examiner, but was not in combination .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636